DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over OK et al. (USPN 2020/0372861 A1).

As to claim 1, OK teaches a method of emulating OLED degradation for an OLED display panel, wherein the OLED display panel comprises a plurality of pixels, wherein each of the pixels comprises a plurality of subpixels (see at least figs. 1, 8: PX, OLED 25, and [0034]) wherein the method comprises: 
receiving a current image signal (see at least figs. 1, 2, 6, 8, 9, 10A, 10B, 11); 
determining a driving signal level for each of the subpixels based on the current image signal (see at least figs. 1, 2, 6, 8, 9, 10A, 10B, 11 and [0047], [0113], [0115] – note value/level/voltage of the driving signal);
estimating an actual surface temperature of each of the subpixels based on the corresponding driving signal level (see at least figs. 2 and 17 and [0143]-[0144] “estimating the temperature”)
computing an acceleration factor of each of the subpixels of the current image signal based on the corresponding actual surface temperature (see at least fig. 2, 17 (S440 calibrate sensing data, based on temperature information, S450 correct accumulated degradation value of sensing pixel block, based on calibrated sensing data) and [0143]-[0144]), 
computing an accumulated stress of each of the subpixels of the current image signal based on a corresponding accumulated stress of each of the subpixels of at least one previous image signal prior to the current image signal and a multiplication of the corresponding driving signal level with the corresponding acceleration factor (see at least figs. 2, 5, 9,  10A, 10B, 11, 13, 15A, 15B, 17: accumulator 212, ADV, S460 and [0106]-[0115] – note multiplication would be involved in calculations described); and 
generating a degradation map that emulates OLED degradation of the OLED display panel based on the accumulated stress of each of the subpixels (see at least figs. 3, 5, 10B, 13, 14, 15A, 15B).
However, OK fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of OK because OK teaches combining elements from various embodiments (see at least [0158]).The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 11, OK teaches a display control device comprising:
a transmitting circuit, configured to couple to a display driving circuit that is used for driving an OLED display panel comprising a plurality of pixels, wherein each of the pixels comprises a plurality of subpixels (see at least figs. 1, 8: PX, OLED 25, and [0034]);
a memory circuit, configured to store data (see at least fig. 2, memory 213);
a processing circuit, configured to:
receive a current image signal from an image processing device (see at least figs. 1, 2, 6, 8, 9, 10A, 10B, 11);
determine a driving signal level for each of the subpixels based on the current image signal (see at least figs. 1, 2, 6, 8, 9, 10A, 10B, 11 and [0047], [0113], [0115] – note value/level/voltage of the driving signal);
estimate an actual surface temperature of each of the subpixels based on the corresponding driving signal level (see at least figs. 2 and 17 and [0143]-[0144] “estimating the temperature”);
compute an acceleration factor of each of the subpixels of the current image signal based on the corresponding actual surface temperature (see at least fig. 2, 17 (S440 calibrate sensing data, based on temperature information, S450 correct accumulated degradation value of sensing pixel block, based on calibrated sensing data) and [0143]-[0144]);
compute an accumulated stress of each of the subpixels of the current image signal based on a corresponding accumulated stress of each of the subpixels of at least one previous image signal prior to the current image signal and a multiplication of the corresponding driving signal level with the corresponding acceleration factor (see at least figs. 2, 5, 9,  10A, 10B, 11, 13, 15A, 15B, 17: compensator 211, accumulator 212, ADV, S460 and [0102]-[0115] – note multiplication would be involved in calculations described); and
generate a degradation map that emulates OLED degradation of the OLED display panel based on the accumulated stress of each of the subpixels (see at least figs. 3, 5, 10B, 13, 14, 15A, 15B).
However, OK fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of OK because OK teaches combining elements from various embodiments (see at least [0158]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, OK teaches the method according to claim 1 (see above rejection), wherein the step of determining a driving signal level for each of the subpixels based on the current image signal comprises: computing a luminous intensity of each of the subpixels based on the current image signal; and determining the driving signal level for each of the subpixels based on the corresponding luminous intensity (see at least figs. 5-6, [0047] “The driving data is obtained by reflecting luminance characteristics and gamma characteristics into compensated input data and may be a digital value representing a level, e.g., a voltage, of the driving signal.”, [0057], “[0081]-[0084], [0102]-[0103] “luminance compensation ratio”, [0112]-[0115] “the level of the driving signal may vary according to the gamma characteristic or the luminance characteristics”, [0144], [0149], [0156]).

As to claim 3, OK teaches the method according to claim 2 (see above rejection), wherein the step of determining the driving signal level for each of the subpixels based on the corresponding luminous intensity comprises: computing the driving signal level for each of the subpixels based on the current image signal, a gamma value of the OLED display panel, and a luminous intensity scaling parameter of a color channel of the subpixel determined based on the corresponding luminous intensity (see at least figs. 5-6, [0033], [0047] “The driving data is obtained by reflecting luminance characteristics and gamma characteristics into compensated input data and may be a digital value representing a level, e.g., a voltage, of the driving signal.”, [0057], “[0081]-[0084], [0102]-[0103] “luminance compensation ratio”, [0112]-[0115] “the level of the driving signal may vary according to the gamma characteristic or the luminance characteristics”, [0144], [0149], [0156]).

As to claim 9, OK teaches the method according to claim 1 (see above rejection), wherein the step of generating the degradation map that emulates OLED degradation of the OLED display panel based on the accumulated stress of each of the subpixels comprises: computing a degradation level of each of the subpixels based on an initial degradation level of the subpixel, a degradation parameter of a color channel of the subpixel, the corresponding accumulated stress, the model parameter of the corresponding acceleration factor, and an initial degradation level of the subpixel; and generating the degradation map of the OLED display panel by using the degradation level of each of the subpixels (see at least figs. 1-3, 5, 10B, 13, 14, 15A, 15B).

As to claim 10, OK teaches the method according to claim 1 (see above rejection), wherein after the step of generating the degradation map that emulates OLED degradation of the OLED display panel based on the accumulated stress of each of the subpixels, the method further comprises: adjusting image data to be displayed by the subpixels of the OLED display panel according to the degradation map (see at least figs. 1-3, 5, 10B, 13, 14, 15A, 15B).

As to claim 12, OK teaches the display control device according to claim 11 (see above rejection), wherein the processing circuit computes a luminous intensity of each of the subpixels based on the current image signal and determines the driving signal level for each of the subpixels based on the corresponding luminous intensity (see at least figs. 5-6, [0047] “The driving data is obtained by reflecting luminance characteristics and gamma characteristics into compensated input data and may be a digital value representing a level, e.g., a voltage, of the driving signal.”, [0057], “[0081]-[0084], [0102]-[0103] “luminance compensation ratio”, [0112]-[0115] “the level of the driving signal may vary according to the gamma characteristic or the luminance characteristics”, [0144], [0149], [0156]).

As to claim 13, OK teaches the display control device according to claim 12 (see above rejection), wherein the processing circuit computes the driving signal level foreach of the subpixels based on the current image signal, a gamma value of the OLED display panel, and a luminous intensity scaling parameter of a color channel of the subpixel determined based on the corresponding luminous intensity (see at least figs. 5-6, [0033], [0047] “The driving data is obtained by reflecting luminance characteristics and gamma characteristics into compensated input data and may be a digital value representing a level, e.g., a voltage, of the driving signal.”, [0057], “[0081]-[0084], [0102]-[0103] “luminance compensation ratio”, [0112]-[0115] “the level of the driving signal may vary according to the gamma characteristic or the luminance characteristics”, [0144], [0149], [0156]).

As to claim 19, OK teaches the display control device according to claim 11 (see above rejection), wherein the processing circuit computes a degradation level of each of the subpixels based on an initial degradation level of the subpixel, a degradation parameter of a color channel of the subpixel, the corresponding accumulated stress, the model parameter of the corresponding acceleration factor, and an initial degradation level of the subpixel and generates the degradation map of the OLED display panel by using the degradation level of each of the subpixels (see at least figs. 1-3, 5, 10B, 13, 14, 15A, 15B).

As to claim 20, OK teaches the display control device according to claim 11 (see above rejection), wherein the processing circuit is further configured to: adjust image data to be displayed by the subpixels of the OLED display panel according to the degradation map (see at least figs. 1-3, 5, 10B, 13, 14, 15A, 15B).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over OK et al. (USPN 2020/0372861 A1) in view of Nho et al. (USPN 2018/0075798 A1).

As to claim 4, OK teaches the method according to claim 1 (see above rejection), wherein the step of estimating the actual surface temperature of each of the subpixels based on the corresponding driving signal level comprises: computing a target surface temperature of each of the subpixels based on the corresponding driving signal level; and estimating the actual surface temperature of each of the subpixels based on the corresponding target surface temperature, a previous actual surface temperature of each of the subpixels estimated based on a previous image signal prior to the current image signal (see at least figs. 2, 5-6, 17 and [0143] “Referring to FIGS. 2 and 17, the corrector 215 may receive sensing data from the sensing block 120 of the data driver 100 of FIG. 1, and calibrate the sensing data to correspond to a reference temperature (S440). The corrector 215 may receive a temperature of a sensing pixel block or temperature information for estimating the temperature of the sensing pixel block from the sensing block 120 or the display panel 20, and calibrate the sensing data to correspond to the reference temperature to eliminate and/or reduce influences caused by temperature when sensing is performed, when the temperature of the sensing pixel block is different from a reference temperature. The corrector 215 may correct the accumulated degradation value of the sensing pixel block, based on the calibrated sensing data (S450).”; [0144] “The data compensator 211 may perform data compensation on the plurality of pixel blocks, based on the plurality of accumulated degradation values and the temperature information (S460). The data compensator 211 may determine a compensation rate, based on the degradation rate, and compensate input data, based on the compensation rate as described above with reference to FIG. 9. In this case, temperature compensation may be performed based on the temperature information such that a desired luminance at the reference temperature may be output at a current temperature.”).
OK does not directly teach a speed control of an actual surface temperature change between the current image signal and the previous image signal.
Nho teaches a speed control of an actual surface temperature change between the current image signal and the previous image signal (see at least figs. 50, 52, 53, 54, 55, 56: note previous frame content 946, and [0353] “The predicted rate of the temperature change over time may be used to estimate when the change in temperature is likely to be substantial enough to produce a visual artifact on the electronic display. Thus, to avoid displaying a visual artifact, the electronic display may be refreshed sooner that it would have otherwise been refreshed to allow the display panel to display new image data that has been adjusted to compensate for the new display temperature.”, [0495]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature estimating and speed control of Nho with OK to improve the performance of the electronic display (see Nho at least [0201]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 5, the combination of OK and Nho teach the method according to claim 4 (see above rejection), wherein the target surface temperature of each of the subpixels is a polynomial of the corresponding driving signal level (see OK at least figs. 2, 5-6, 17 and [0143]-[0144] and Nho at least figs. 50, 52, 53, 54, 55, 56: note previous frame content 946, and [0353] “The predicted rate of the temperature change over time may be used to estimate when the change in temperature is likely to be substantial enough to produce a visual artifact on the electronic display. Thus, to avoid displaying a visual artifact, the electronic display may be refreshed sooner that it would have otherwise been refreshed to allow the display panel to display new image data that has been adjusted to compensate for the new display temperature.”, [0495] — note polynomials are commonly used in calculations as taught by OK and Nho and would be obvious to incorporate).

As to claim 6, the combination of OK and Nho teach the method according to claim 4 (see above rejection), wherein the actual surface temperature of each of the subpixels is a weighted sum of the corresponding target surface temperature and the corresponding previous actual surface temperature, and wherein a weight variable of the weighted sum is associated with the speed control of the actual surface temperature change (see OK at least figs. 2, 5-6, 17 and [0143]-[0144] Nho at least figs. 50, 52, 53, 54, 55, 56, 123: note previous frame content 946, and [0353] “The predicted rate of the temperature change over time may be used to estimate when the change in temperature is likely to be substantial enough to produce a visual artifact on the electronic display. Thus, to avoid displaying a visual artifact, the electronic display may be refreshed sooner that it would have otherwise been refreshed to allow the display panel to display new image data that has been adjusted to compensate for the new display temperature.”, [0495]).

As to claim 14, OK teaches the display control device according to claim 11 (see above rejection), wherein the processing circuit computes a target surface temperature of each of the subpixels based on the corresponding driving signal level and estimates the actual surface temperature of each of the subpixels based on the corresponding target surface temperature, a previous actual surface temperature of each of the subpixels estimated based on a previous image signal prior to the current image signal (see at least figs. 2, 5-6, 17 and [0143] “Referring to FIGS. 2 and 17, the corrector 215 may receive sensing data from the sensing block 120 of the data driver 100 of FIG. 1, and calibrate the sensing data to correspond to a reference temperature (S440). The corrector 215 may receive a temperature of a sensing pixel block or temperature information for estimating the temperature of the sensing pixel block from the sensing block 120 or the display panel 20, and calibrate the sensing data to correspond to the reference temperature to eliminate and/or reduce influences caused by temperature when sensing is performed, when the temperature of the sensing pixel block is different from a reference temperature. The corrector 215 may correct the accumulated degradation value of the sensing pixel block, based on the calibrated sensing data (S450).”; [0144] “The data compensator 211 may perform data compensation on the plurality of pixel blocks, based on the plurality of accumulated degradation values and the temperature information (S460). The data compensator 211 may determine a compensation rate, based on the degradation rate, and compensate input data, based on the compensation rate as described above with reference to FIG. 9. In this case, temperature compensation may be performed based on the temperature information such that a desired luminance at the reference temperature may be output at a current temperature.”).
OK does not directly teach a speed control of an actual surface temperature change between the current image signal and the previous image signal.
Nho teaches a speed control of an actual surface temperature change between the current image signal and the previous image signal (see at least figs. 50, 52, 53, 54, 55, 56: note previous frame content 946, and [0353] “The predicted rate of the temperature change over time may be used to estimate when the change in temperature is likely to be substantial enough to produce a visual artifact on the electronic display. Thus, to avoid displaying a visual artifact, the electronic display may be refreshed sooner that it would have otherwise been refreshed to allow the display panel to display new image data that has been adjusted to compensate for the new display temperature.”, [0495]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature estimating and speed control of Nho with OK to improve the performance of the electronic display (see Nho at least [0201]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 15, the combination of OK and Nho teach the display control device according to claim 14 (see above rejection), wherein the target surface temperature of each of the subpixels is a polynomial of the corresponding driving signal level (see OK at least figs. 2, 5-6, 17 and [0143]-[0144] and Nho at least figs. 50, 52, 53, 54, 55, 56: note previous frame content 946, and [0353] “The predicted rate of the temperature change over time may be used to estimate when the change in temperature is likely to be substantial enough to produce a visual artifact on the electronic display. Thus, to avoid displaying a visual artifact, the electronic display may be refreshed sooner that it would have otherwise been refreshed to allow the display panel to display new image data that has been adjusted to compensate for the new display temperature.”, [0495] — note polynomials are commonly used in calculations as taught by OK and Nho and would be obvious to incorporate).

As to claim 16, the combination of OK and Nho teach the display control device according to claim 14 (see above rejection), wherein the actual surface temperature of each of the subpixels is a weighted sum of the corresponding target surface temperature and the corresponding previous actual surface temperature, and wherein a weight variable of the weighted sum is associated with the speed control of the actual surface temperature change (see OK at least figs. 2, 5-6, 17 and [0143]-[0144] Nho at least figs. 50, 52, 53, 54, 55, 56, 123: note previous frame content 946, and [0353] “The predicted rate of the temperature change over time may be used to estimate when the change in temperature is likely to be substantial enough to produce a visual artifact on the electronic display. Thus, to avoid displaying a visual artifact, the electronic display may be refreshed sooner that it would have otherwise been refreshed to allow the display panel to display new image data that has been adjusted to compensate for the new display temperature.”, [0495]).

Claims 8 and 18 are rejected under35 U.S.C. 103 as being unpatentable over OK et al. (USPN 2020/0372861 A1) in view of Nho et al. (USPN 2018/0075798 A1), further in view of Tsutsui et al. (USPN 2016/0103171 A1).

As to claim 8, the combination of OK and Nho teach the method according to claim 1 (see above rejection).
OK and Nho do not directly teach wherein the step of computing the acceleration factor of each of the subpixels based on the corresponding actual surface temperature comprises: computing the acceleration factor of each of the subpixels by using an Arrhenius equation with the corresponding actual surface temperature.
Tsutsui teaches wherein the step of computing the acceleration factor of each of the subpixels based on the corresponding actual surface temperature comprises: computing the acceleration factor of each of the subpixels by using an Arrhenius equation with the corresponding actual surface temperature (see at least figs. 5-8 and [0082]-[0085], [0096], [0142] and [0152)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Arrhenius equation as taught by Tsutsui in order to provide a method for acquiring a temperature of an organic layer of an organic EL element, which is capable of measuring the temperature of the organic layer of the organic EL element with high accuracy (see Tsutsui at least [0015]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 18, the combination of OK and Nho teach the display control device according to claim 11 (see above rejection).
OK and Nho do not directly teach wherein the processing circuit computes the acceleration factor of each of the subpixels by using an Arrhenius equation with the corresponding actual surface temperature.
Tsutsui teaches wherein the processing circuit computes the acceleration factor of each of the subpixels by using an Arrhenius equation with the corresponding actual surface temperature (see at least figs. 5-8 and [0082]-[0085], [0096], [0142] and [0152]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Arrhenius equation as taught by Tsutsui in order to provide a method for acquiring a temperature of an organic layer of an organic EL element, which is capable of measuring the temperature of the organic layer of the organic EL element with high accuracy (see Tsutsui at least [0015]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant’s arguments filed 4/19/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (USPN 2019/0088199 A1) teaches a display control device comprising: a transmitting circuit, configured to couple to a display driving circuit that is used for driving an OLED display panel comprising a plurality of pixels, wherein each of the pixels comprises a plurality of subpixels; a memory circuit, configured to store data; a processing circuit (see at least figs. 1 and 7), configured to: receive a current image signal from an image processing device (see at least fig. 7: image data); determine a driving signal level foreach of the subpixels based on the current image signal (see at least fig. 7: driver circuit 60); compute an accumulated stress of each of the subpixels based on the corresponding driving signal level, the corresponding actual surface temperature, and at least one previous image signal prior to the current image signal (see at least figs. 7, 13-19, 31: note previous temperature and previous current-voltage curve and [0008] “The non-uniformity of pixels in a display may vary overtime and usage (e.g., due to aging and/or degradation of the pixels or other components of the display), and/or may vary with respect to temperatures, as well as in response to additional factors”, [0239]-[0240] “The graph also includes an “aged” current- voltage curve 1026 that may be generated by stressing one or more pixels of a display over a period of time such that the aged current-voltage curve 1026 represents an accurate representation of how the current-voltage relationship of the one or more pixels age.”); and generate a degradation map that emulates OLED degradation of the OLED display panel based on the accumulated stress of each of the subpixels (see at least figs. 7-8, 12-13, 16-17, 19, 22, 31-32, 61 and [0239]-[0240] “The graph also includes an “aged” current-voltage curve 1026 that may be generated by stressing one or more pixels of a display over a period of time such that the aged current-voltage curve 1026 represents an accurate representation of how the current-voltage relationship of the one or more pixels age.”);
Zhang et al. (USPN 2019/0088205 A1) teaches compensating for voltage degradation in an electronic display with voltage -driven pixels and/or current-driven;
Chang et al. (USPN 2018/0082631 A1) teaches adjusting display of images on an electronic display based at least in part on predicted temperature change of the electronic display (see at least [0060]-[0068
Kaneko (USPN 2018/0374412 A1) teaches using Arrhenius theory (see at least [0062]); and
Kim (USPN 2016/0086540 A1) teaches using an Arrhenius equation (see at least [0072]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        7/15/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623